DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 03/02/2022.
Claims 1, 14-21, and 45-46 have been amended and are hereby entered.
Claims 1-21 and 42-46 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments, see page 22, filed 03/02/2022, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification have been withdrawn. 
Applicant’s arguments, see page 22, filed 03/02/2022, with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 22, filed 03/02/2022, with respect to the 35 U.S.C. 112(a) rejections of claims 14-21 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejections of claims 14-21 have been withdrawn. 
Specifically, [0193] of Applicant’s specification discloses that a higher transportation price increases the likelihood that the candidate transportation entity accepts an opportunity. As discussed in the 09/03/2021 Office Action, paragraphs [0171] and [0136] support the transportation price changes based on the various weather, seasonal demand, transportation/wait times, distances, number of entities in the set of entities, etc. in claims 14-21. Regarding claims 14-17, paragraphs [0136], [0171] and [0193] provide support for the factors listed in the claims changing the determined likelihood of acceptance by way of changing the transportation price. Similarly, regarding claims 18-21, Applicant’s specification supports (in [0136] and [0171]) the computed transportation price being based on the factors recited in the claims. Paragraph [0193] supports the determined likelihood being based on the computed transportation price. Therefore, Applicant’s specification provides written description support for claims 14-21, and the rejections are withdrawn.
Applicant’s arguments, see pages 22-24, filed 03/02/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-21 and 42-46 have been fully considered but are generally not persuasive. The 35 U.S.C. 101 rejections of claims 1-21 and 42-46 have been maintained. 
First Applicant argues that the amended language of the “modifying…” paragraph of claim 1 no longer recites intended use. Examiner agrees that the amended language no longer recites intended use (modify the navigation system to assist the transporter in navigating to the pick-up and drop-off locations), and instead recites how the navigation system is being modified (the map interface being made to display the pick-up and drop-off locations and real-time wait time at both locations. 
Applicant then goes on to argue that the claimed navigation system is not generic computer implementation but is allegedly a specific system. Examiner respectfully disagrees. MPEP 2106.05(b) I. states that Examiners must consider “The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines)” when evaluating whether the machine/apparatus is a “particular machine” (which appears to be Applicant’s argument). Examiner argues that the navigation system is merely displaying previously acquired data. The pick-up and destination locations for the crop product are obtained in the first “accessing…” paragraph of the claim, and the real-time wait times at both the pick-up and destination locations are obtained in the second “accessing…” paragraph of the claim. The claimed navigation system is merely displaying this data on an interface. When considering the claim elements discussed above, a navigation system with a map interface that displays previously acquired locations and information is not recited beyond a general navigation system. Therefore, the use of a general navigation system to display information on a map still amounts to no more than applying a judicial exception using generic computing components. 
Next, Applicant argues that amended claim recites the coordination of a listing interface of an online system and a navigation system of a transportation entity and does not recite (emphasis added) management of a commercial interaction. Examiner respectfully disagrees. The claim recites accessing information regarding a transaction and information regarding a set of transportation entities, determining which of the transportation entities of the set are most likely to accept transporting the crop product being exchanged in the transaction and displaying the transactions to those entities, and finally displaying map information to the entity that accepts the transportation of the crop product. Thus, the claim recites managing an interaction between a transportation entity and an online system by presenting offers the entity is likely to accept, the entity accepting the offer, and then providing information regarding the execution of the offer (navigation points, etc.) to the entity. Even if a listing interface and a navigation system are used to execute the abstract idea, the claims still recite the abstract idea. Further analysis beyond the presence of additional elements is required to determine if the claims are directed to the abstract idea. Examiner also notes that [0002] of Applicant’s specification recites “This specification relates generally to the management and optimization of interactions in an online agricultural system, and specifically to the management of transactions of and the transportation of crop products” (emphasis added), further causing Applicant’s arguments to be unpersuasive.
Finally, Applicant argues that the additional elements of amended claim 1 impose significant limits on the management of the commercial interaction, thus integrating the judicial exception into a practical application. Examiner respectfully disagrees. MPEP 2106.04 I. states “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible” (emphasis added). MPEP 2106.05(f) further states, “Requiring more than mere instructions to apply an exception does not mean that the claim must be narrow in order to be eligible. The courts have identified some broad claims as eligible see, e.g., McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 120 USPQ2d 1091 (Fed. Cir. 2016); Thales Visionix Inc. v. United States, 850 F.3d. 1343, 121 USPQ2d 1898 (Fed. Cir. 2017), and some narrow claims as ineligible see e.g., Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 USPQ2d 1750 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).” Therefore, while the additional elements of claim 1 may impose limitations of the management of the commercial interaction of the claim, the Alice/Mayo test remains the evaluation of eligibility. Regarding amended claim 1 specifically, Prong 1 of Step 2A (whether the claim recites a judicial exception) has been discussed above, with the result being that the claims recites the judicial exception of managing commercial interactions. At Prong 2 of Step 2A, the additional elements are considered as to whether they, individually or as a combination, integrate the judicial exception into a practical application. The amended navigation system discussed above is no more than merely applying the judicial exception using generic computer components for the reasons discussed above. The other additional elements of the claim (an online system, a listing interface, a client device) have been analyzed in the 09/03/2021 Office Action and again in the rejection below as no more than merely applying the judicial exception using generic computer components. Even in combination, the additional elements are still no more than merely applying the judicial exception using generic computer components. Thus, the claim is directed to the judicial exception in Prong 2 of Step 2A. As stated in MPEP 2106.05(f), applying the judicial exception using generic computing components “does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B”, so amended claim 1 also does not amount to significantly more than the judicial exception at Step 2B and is thus ineligible.  
Applicant’s arguments, see pages 24-27, filed 03/02/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-21 and 42-46 have been fully considered but are generally not persuasive. However, as will be discussed in greater detail below, other amendments made to claims not specifically argued in this section result in independent claims 1, 45 and 46 being non-obvious over the prior art of record. Therefore, the 35 U.S.C. 103 rejections of claims 1-21 and 42-46 have been withdrawn. 
Applicant summarizes the rejections on pages 24-26. Applicant then argues on pages 26-27 that the Friend reference, Friend et al. (U.S. Pre-Grant Publication No. 2001/0032165, hereafter known as Friend), does not teach backhaul opportunities or using availability of backhaul opportunities as a factor that can be considered when determining which transportation entities would be most likely to accept a transportation opportunity. Applicant then argues that none of the other references cited remedy this deficiency of Friend. 
Examiner agrees that Friend alone does not teach this limitation, but notes that the Jones reference, Jones et al. (U.S. Pre-Grant Publication No. 2018/0349849, hereafter known as Jones), teaches in [0090] that the availability of a backhaul opportunity will make an opportunity more appealing to a transportation entity (see [0090] “In hauling loads, the TSP is likely to want to limit deadheading. Typically, the TSP will attempt to set up a route with a forward leg and a backhaul in one shipping lane, in which both legs involve a load…” with TSP standing for “transportation service provider” per [0002]). Jones is already part of the combination that independent claims 1, 45 and 46 were rejected over, so the same combination of Friend, Geiger et al. (U.S. Pre-Grant Publication No. 2016/0086128, hereafter known as Geiger), further in view of Pillai et al. (U.S. Pre-Grant Publication No. 2018/0068269, hereafter known as Pillai), Jones and https://www.thetruckersreport.com/truckingindustryforum/threads/short-haul-pay-vs-long.302279/ (“Short haul pay vs long”, published December 2015, hereafter known as Trucker’s Report) could be used to reject the argued limitation. 
Applicant’s amendments regarding the accessing of one or more of real-time satellite, electronic logging device, and cell phone data to determine wait times at the pick up and destination location as well as including those wait times on an updated map interface result in the claim being non-obvious over the prior art of record as discussed below. Therefore, despite Applicant’s arguments being generally unpersuasive, the 35 U.S.C. 103 rejections are withdrawn as discussed in greater detail below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 and 42-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite arranging for transportation of a crop product. 
As an initial matter, claims 1-21 and 42-46 all fall into at least one of the four statutory categories. Specifically, claims 1-21 and 42-44 are method claims, claim 45 is at least a machine claim, and claim 46 is at least a manufacture/product claim.
Claim 1 recites the concept of arranging for transportation of a crop product which is a certain method of organizing human activity including managing commercial interactions. A method for arranging for transportation of a crop product comprising: accessing an interaction between a crop producer and an acquiring entity, the interaction associated with a crop product listing identifying a crop product type, a crop product quantity, a crop product pick-up location, and a crop product destination location; identifying a set of transportation entities each able to transport the crop product from the crop product pick-up location to the crop product destination location based at least in part on: a distance between the transportation entity and the crop product pick-up location, a distance between the crop product pick-up location and the crop product destination location, environmental factors associated with transporting the crop product, and equipment requirements associated with transporting the crop product; accessing one or more of real-time satellite data, real-time electronic logging device data, and real-time cell phone data corresponding to the crop product pick-up location and the crop product destination location to determine a real-time wait time for each of the crop product pick-up location and the crop product destination location; and modifying a listing interface displayed by a client device of each of a subset of the set of transportation entities determined most likely to accept transporting the crop product, based at least in part on: the distance between the crop product pick-up location and the crop product destination location, an availability of a backhaul opportunity corresponding to the crop product destination, and the environmental factors associated with transporting the crop product, wherein, in response to an acceptance to transporting the crop product by the transportation entity, modify the transportation entity to update a map to include a map between the crop product pick-up location and the crop product destination location and to include the real-time wait time at the crop product pick-up location and at the crop product destination location all, as a whole fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of an online system, a listing interface, a client device, a navigation system, and a map interface. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the identifying of the transportation entities and the updating of the map interface being done in “real-time” and the modification of the navigation system being done “automatically” similarly amount to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an online system, a listing interface, a client device, a navigation system, and a map interface amount to no more than mere instructions to apply the exception using generic computer components. Also, the identifying of the transportation entities and the updating of the map interface being done in “real-time” and the modification of the navigation system being done “automatically” similarly amount to no more than generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-11 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 12 further limits the abstract idea of claim 1 while introducing the additional element of a transportation application. The claim does not integrate the abstract idea into a practical application because the element of a transportation application is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 further limits the abstract idea of claim 1 while introducing the additional element of a transportation application. The claim does not integrate the abstract idea into a practical application because the element of a transportation application is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Selecting a transportation route “automatically” similarly amounts to generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 14-21 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claims 42-44 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 45 recites the concept of arranging for transportation of a crop product which is a certain method of organizing human activity including managing commercial interactions. Instructions to perform steps comprising: accessing an interaction between a crop producer and an acquiring entity, the interaction associated with a crop product listing identifying a crop product type, a crop product quantity, a crop product pick-up location, and a crop product destination location; identifying a set of transportation entities each able to transport the crop product from the crop product pick-up location to the crop product destination location based at least in part on: a distance between the transportation entity and the crop product pick-up location, a distance between the crop product pick-up location and the crop product destination location, environmental factors associated with transporting the crop product, and equipment requirements associated with transporting the crop product; accessing one or more of real-time satellite data, real-time electronic logging device data, and real-time cell phone data corresponding to the crop product pick-up location and the crop product destination location to determine a real-time wait time for each of the crop product pick-up location and the crop product destination location; and modifying a display of each of a subset of the set of transportation entities determined most likely to accept transporting the crop product, based at least in part on: the distance between the crop product pick-up location and the crop product destination location, an availability of a backhaul opportunity corresponding to the crop product destination, and the environmental factors associated with transporting the crop product, wherein the listing interface is configured to, in response to an acceptance to transporting the crop product by the transportation entity, modify the transportation entity to update a map to include a map between the crop product pick-up location and the crop product destination location and to include the real-time wait time at the crop product pick-up location and at the crop product destination location all, as a whole fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, a hardware processor, a non-transitory computer-readable storage medium, an online system, a listing interface, a client device, a navigation system, and a map interface. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the identifying a set of transportation entities and updating a map interface being done in “real-time” and the modification of the navigation system being done “automatically” similarly amount to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a hardware processor, a non-transitory computer-readable storage medium, an online system, a listing interface, a client device, a navigation system, and a map interface amount to no more than mere instructions to apply the exception using generic computer components. Also, the identifying a set of transportation entities and updating a map interface being done in “real-time” and the modification of the navigation system being done “automatically” similarly amount to no more than generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 46 recites the concept of arranging for transportation of a crop product which is a certain method of organizing human activity including managing commercial interactions. Instructions to perform steps comprising: accessing an interaction between a crop producer and an acquiring entity, the interaction associated with a crop product listing identifying a crop product type, a crop product quantity, a crop product pick-up location, and a crop product destination location; identifying a set of transportation entities each able to transport the crop product from the crop product pick-up location to the crop product destination location based at least in part on: a distance between the transportation entity and the crop product pick-up location, a distance between the crop product pick-up location and the crop product destination location, environmental factors associated with transporting the crop product, and equipment requirements associated with transporting the crop product; accessing one or more of real-time satellite data, real-time electronic logging device data, and real-time cell phone data corresponding to the crop product pick-up location and the crop product destination location to determine a real-time wait time for each of the crop product pick-up location and the crop product destination location; and modifying a listing interface displayed by a client device of each of a subset of the set of transportation entities determined most likely to accept transporting the crop product,  based at least in part on: the distance between the crop product pick-up location and the crop product destination location, an availability of a backhaul opportunity corresponding to the crop product destination, and the environmental factors associated with transporting the crop product, wherein the listing interface is configured to, in response to an acceptance to transporting the crop product by the transportation entity, modify the transportation entity to update a map to include a map between the crop product pick-up location and the crop product destination location and to include the real-time wait time at the crop product pick-up location and at the crop product destination location all, as a whole fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a hardware processor, a non-transitory computer-readable storage medium, an online system, a listing interface, a client device, a navigation system, and a map interface. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the identifying a set of transportation entities and updating a map interface being done in “real-time” and the modification of the navigation system being done “automatically” similarly amount to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a hardware processor, a non-transitory computer-readable storage medium, an online system, a listing interface, a client device, a navigation system, and a map interface amount to no more than mere instructions to apply the exception using generic computer components. Also, the identifying a set of transportation entities and updating a map interface being done in “real-time” and the modification of the navigation system being done “automatically” similarly amount to no more than generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Novel/Non-Obvious
Regarding claim 1, the claim had been previously rejected in the 9/03/2021 Office Action under 35 U.S.C. 103 by Friend et al. (U.S. Pre-Grant Publication No. 2001/0032165, hereafter known as Friend) in view of Geiger et al. (U.S. Pre-Grant Publication No. 2016/0086128, hereafter known as Geiger), further in view of Pillai et al. (U.S. Pre-Grant Publication No. 2018/0068269, hereafter known as Pillai), Jones et al. (U.S. Pre-Grant Publication No. 2018/0349849, hereafter known as Jones) and https://www.thetruckersreport.com/truckingindustryforum/threads/short-haul-pay-vs-long.302279/ (“Short haul pay vs long”, published December 2015, hereafter known as Trucker’s Report). As discussed in the response to arguments above, Jones also teaches the newly amended limitation that the availability of a backhaul opportunity indicates that the opportunity is more likely to be accepted by a transportation entity in [0090]. However, this combination does not teach accessing of one or more of real-time satellite, electronic logging device, and cell phone data to determine wait times at the pickup and destination location as well as including those wait times on an updated map interface. 
High et al. (U.S. Pre-Grant Publication No. 2017/0124378, hereafter known as High) teaches accessing satellite data to monitor a parking area of trucks and determine a real-time wait time (see [0029] and [0043]). High paragraph [0023] teaches that the satellite data can be used to determine a wait time at both truck loading and truck unloading areas. However, High still does not teach updating a map interface to include real-time wait time at the pickup and destination location.
Bermudez (U.S. Pre-Grant Publication No. 2019/0228646, hereafter known as Bermudez) teaches in Fig. 5 and [0032] updating a map interface with real-time wait time information. 
However, it would not have been obvious to one of ordinary skill in the art to combine High and Bermudez into the combination of Friend, Geiger, Pillai, Jones, and Trucker’s Report. Specifically, it would not have been obvious of one of ordinary skill in the art to combine the wait time determination of High and the wait time display of Bermudez into the previous combination because High teaches monitoring the wait times in the context of the management of the loading/unloading area itself, not in the context of communicating the determined wait times to other trucks/drivers, and Bermudez teaches displaying wait times to taxis for picking up passengers at a variety of locations, not of the specific pickup and destination locations.
Therefore, while the claim elements are taught individually, the combination of prior art references not being obvious to one of ordinary skill in the art at the time of filing results in claim 1 overcoming the prior art of record.
Dependent claims 2-21, 42 and 43 overcome the prior art of record by virtue of their dependence on non-obvious claim 1.
Regarding claims 45 and 46, these claims overcome the prior art of record as non-obvious for similar reasoning discussed above regarding claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Swanson et al. (U.S. Pre-Grant Publication No. 2018/0109908) teaches using cell phone data to determine average wait time for couriers at a pickup location
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                     /ALLISON G WOOD/Primary Examiner, Art Unit 3625